929 F.2d 692Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Johnathan G. HOFFMAN, Plaintiff-Appellant,v.Joseph R. MOSS, Judge, William L. Ferguson, Solicitor, JamesW. Boyd, Attorney, D.M. Green, Arresting Officer,Butch Grant, Investigating Officer, YorkCounty Administrator,Defendants-Appellees.
No. 91-6257.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 14, 1991.Decided March 28, 1991.

Appeal from the United States District Court for the District of South Carolina, at Rock Hill.  Joe F. Anderson, Jr., District Judge.  (CA-90-2626)
Johnathan G. Hoffman, appellant pro se.
D.S.C.
AFFIRMED.
Before K.K. HALL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Johnathan Hoffman appeals the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm.


2
The district court properly found that defendants Moss and Ferguson enjoy absolute immunity.    See Stump v. Sparkman, 435 U.S. 349 (1978);  Imbler v. Pachtman, 424 U.S. 409 (1976).  In addition, Hoffman stated no cause of action against defendant Grant and the York County administrator.  Hoffman failed to state a cause of action against his attorney because counsel was not acting under color of state law.    See Polk County v. Dodson, 454 U.S. 312 (1981).  Hoffman's claim that Officer Green swore out a false warrant against him is precluded by Hoffman's conviction for the criminal offense.    See Malady v. Crunk, 902 F.2d 10 (8th Cir.1990);  Cameron v. Fogarty, 806 F.2d 380 (2d Cir.1986), cert. denied, 481 U.S. 1016 (1987).


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.